Citation Nr: 1705818	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for a left hand flexion deformity of the index finger. 

2.  Entitlement to an initial, compensable disability rating for a left hand flexion deformity of the long (or middle) finger.

3.  Entitlement to an initial, compensable disability rating for a left hand flexion deformity of the ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty, including from December 1995 to November 1999 and October 2001 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the RO granted service connection for left hand flexion deformities of the index, middle and ring fingers, assigning noncompensable ratings for each finger.

This case was previously before the Board in August 2014 at which time it was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's left index, long, and ring fingers were last examined in January 2015.  Significantly, this examination showed range of motion findings but does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the January 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Also, the January 2015 VA examiner noted that imaging studies revealed degenerative or traumatic arthritis of the left hand and that this was documented in multiple joints of the same hand, including thumb and fingers.  However, the January 2015 VA examiner appeared to contradict this finding when it was noted that post traumatic degenerative joint disease was likely as none of the non injured fingers had arthritic changes (i.e., that there was only arthritic changes in the left index, long, and ring fingers and no arthritis in the thumb).  This is significant because a 10 percent rating for arthritis with noncompensable limitation of motion in a group of minor joints is warranted under 38 C.F.R. § 4.71a, DC 5003, and, for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (f).  As such, the existence and location of arthritis in the left hand should be clarified on re-examination.  

Finally, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in September 2014.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from September 2014 to the present.

2. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected left index, long, and ring fingers.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the fingers cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

Significantly, the examiner should clarify the existence and location of arthritis in the left hand.  Specifically, the examiner should note the findings of the January 2015 VA examination report which found that imaging studies revealed degenerative or traumatic arthritis of the left hand and that this was documented in multiple joints of the same hand, including thumb and fingers.  However, the January 2015 VA examiner appeared to contradict this finding when it was noted that post traumatic degenerative joint disease was likely as none of the non injured fingers had arthritic changes (i.e., that there was only arthritic changes in the left index, long, and ring fingers and no arthritis in the thumb).  

3. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



